Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2018-188418 filed on 10/3/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The objection to Claim 1 is withdrawn in light of Applicant’s amendment filed on 4/29/22.   

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (YAMAGATA, Pub. No:  US 2015-0192758; KIKUCHI, US Pub. No.: 2014-0155820; OTANI, Pub. No.: US 2012-0212587; IMAMURA, Pub. No.: US 2015-0319409) does not teach nor suggest in detail the limitations: 
“An imaging device comprising: an optical system including three optical regions that transmit light in different polarization directions and configured to focus on objects at different distances; an imaging element including a plurality of pixel units each of which is a set of N pixels that receive light in different polarization directions, where N is an integer satisfying N.gtoreq.3; a memory that stores a coefficient group configured by a matrix A of 3 rows and N columns in which each element is represented by aij, where i is an integer satisfying 1.ltoreq.i.ltoreq.3 and j is an integer satisfying 1.ltoreq.j.ltoreq.N; and an processor that acquires the coefficient group from the memory and calculates only three pixel signals X1, X2, and X3 corresponding to each of the optical regions of the optical system from N pixel signals x1, x2, . . . , xN obtained from each of the pixel units of the imaging element using the following expression [ X 1 X 2 X 3 ] = [ a 11 a 12 a 1 N a 21 a 22 a 2 N a 31 a 32 a 3 N ] * [ x 1 x 2 xN ] ##EQU00018##, wherein each of the three pixel signals X1, X2, X3 respectfully corresponds to one of the objects at different distances” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record YAMAGATA does not teach or suggest in detail an optical system that has three optical regions that transmit light in different polarization directions or can focus on objects at different distances. The prior art is also silent as to acquiring a coefficient group memory that is used for calculating only three pixel signals X1, X2, and X3 corresponding to each of the optical regions of the optical system from N pixel signals x1, x2, . . . , xN obtained from each of the pixel units of the imaging element using the following expression [ X 1 X 2 X 3 ] = [ a 11 a 12 a 1 N a 21 a 22 a 2 N a 31 a 32 a 3 N ] * [ x 1 x 2 xN ] ##EQU00018## (N: set of N pixels), wherein each of the three pixel signals X1, X2, X3 respectfully corresponds to one of the objects at different distances as amended by the Applicant.  
YAMAGATA only teaches an imaging element that has a plurality of pixel units each of which is a set of N pixels that receive light in different polarization directions, where N is an integer satisfying N.gtoreq.3; a memory that stores a coefficient group configured by a matrix A of 3 rows and N columns in which each element is represented by aij, where i is an integer satisfying 1.ltoreq.i.ltoreq.3 and j is an integer satisfying 1.ltoreq.j.ltoreq.N.  The closest NPL LE (LE, “Joint calibration of multiple sensors”, 2009) discusses generally measuring distances to objects using at least three images but is silent as to using pixel group coefficients in the specific calculations as required by the claimed invention.
Whereas, as stated above, Applicant’s claimed invention recites an optical system that has three optical regions that transmit light in different polarization directions and can focus on objects at different distances. The claims also recite acquiring a coefficient group memory that is used for calculating only three pixel signals X1, X2, and X3 corresponding to each of the optical regions of the optical system from N pixel signals x1, x2, . . . , xN obtained from each of the pixel units of the imaging element using the following expression [ X 1 X 2 X 3 ] = [ a 11 a 12 a 1 N a 21 a 22 a 2 N a 31 a 32 a 3 N ] * [ x 1 x 2 xN ] ##EQU00018## (N: set of N pixels), wherein each of the three pixel signals X1, X2, X3 respectfully corresponds to one of the objects at different distances. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481